AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ONDECEMBER 28, 2007 REGISTRATION STATEMENT NO. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 DERYCZ SCIENTIFIC, INC. (Name of Small Business Issuer in Its Charter) Nevada 2721 11-3797644 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (IRS Employee Identification No.) 10990 Wilshire Blvd., Suite 1410 Los Angeles, California 90024 (310) 477-0354 (Address and telephone number of principal executive offices and principal place of business) Peter Derycz, Chief Executive Officer 10990 Wilshire Blvd., Suite 1410 Los Angeles, California 90024 (310) 477-0354 (Name, address and telephone number of Agent for Service) COPY TO: Addison Adams, Esq. RICHARDSON & PATEL LLP 10900 Wilshire Boulevard, Suite 500 Los Angeles, California90024 (310) 208-1182 APPROXIMATE DATE OF PROPOSED SALE TO THE PUBLIC: FROM TIME TO TIME AFTER THE EFFECTIVE DATE OF THIS REGISTRATION STATEMENT. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. x If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. o CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be Registered Proposed maximum offering price per share Proposed maximum aggregate offering price (1) Amount of registration fee Common Stock, $0.001 par value, held by current stockholders subject to this offering 4,500,000 $ 1.00 $ 4,500,000 $ 138.15 Common Stock underlying warrantsheld by current stockholders subject to this offering 2,450,000 $ 1.25 $ 3,062,500 $ 94.02 Total 6,950,000 $ 232.17 (1) Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(o) under the Securities Act of 1933. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(A) OF THE SECURITIES ACT OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON SUCH DATE AS THE SECURITIES AND EXCHANGE COMMISSION, ACTING PURSUANT TO SECTION 8(A), MAY DETERMINE. SUBJECT TO COMPLETION, DATED DECEMBER 28, 2007 PROSPECTUS DERYCZ SCIENTIFIC, INC. 6,950,000 shares of Common Stock This prospectus covers the resale by selling security holders named on page 11 of up to 6,950,000 shares of our common stock, $0.001 par value, which includes: ● 4,500,000 shares of common stock issued pursuant to a private placement we completed on December 22, 2006; ● 2,250,000 shares of common stock underlying common stock purchase warrants we issued in connection with the private placement on December 22, 2006, at an exercise price of $1.25 per share; and ● 200,000 shares of common stock underlying placement agent warrants we issued in connection with the private placement on December 22, 2006, at an exercise price of $1.25 per share. This is our initial registration of common stock. Our securities are not currently listed on any securities exchange, nor are they quoted on the Over-the-Counter Electronic Bulletin Board. Until our securities are quoted on the Over-the-Counter Electronic Bulletin Board or are listed on an exchange, they will sell at fixed prices. The initial offering price is $1.00. Once our securities are quoted on the Over-the-Counter Electronic Bulletin Board or are listed on an exchange, they will sell at prevailing market prices or at privately negotiated prices. These securities will be offered for sale by the selling security holders identified in this prospectus in accordance with the methods and terms described in the section of this prospectus entitled “Plan of Distribution.” We will not receive any of the proceeds from the sale of these shares. However, if all of the warrants are exercised for cash (and assuming there are no adjustments to the purchase price prior to exercise) we will receive $3,062,500 in gross proceeds.If some or all of the warrants are exercised, the money we receive will be used for general corporate purposes, including working capital requirements. We will pay all expenses, except for the brokerage expenses, fees, discounts and commissions, which will all be paid by the selling security holders, incurred in connection with the offering described in this prospectus. Our common stock and warrants are more fully described in the section of this prospectus entitled “Description of Securities.” AN INVESTMENT IN OUR COMMON STOCK INVOLVES A HIGH DEGREE OF RISK. SEE “RISK FACTORS” BEGINNING AT NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus is , 2008. TABLE OF CONTENTS Prospectus Summary 1 Risk Factors 3 Use of Proceeds 11 Selling Security Holders 11 Plan of Distribution 14 Legal Proceedings 14 Directors, Executive Officers, Promoters and Control Persons 15 Security Ownership of Certain Beneficial Owners and Management 26 Description of Securities 17 Interest of Named Experts and Counsel 17 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 18 Description of Business 19 Management’s Discussion and Analysis or Plan of Operations 22 Description of Property 28 Certain Relationships and Related Transactions 28 Market For Common Equity and Related Stockholder Matters 28 Executive Compensation 29 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 30 Where You Can Find More Information 31 Financial Statements F-1 ii Table of Contents PROSPECTUS SUMMARY This summary highlights information contained elsewhere in this prospectus. It does not contain all of the information that you should consider before investing in our common stock. You should read the entire prospectus carefully, including the section entitled “Risk Factors” and our consolidated financial statements and the related notes.
